EXAMINER'S REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
None of the prior art either taken alone or in combination was deemed to teach or fairly suggest  a combination glass plate trailer including an elongated rigid beam, a plurality of wheels attached to the beam at a first end of the beam so that the plurality of wheels are rotatable about at least one axis transverse to the axis of elongation of the beam, a coupler for coupling to a wheeled rear end of a towing vehicle and which is attached to the beam at a second end of the beam opposite the first end; wherein the beam extends higher than the plurality of wheels and is attached to the plurality of wheels and to the coupler so that the beam transfers load of the trailer to the plurality of wheels and the coupler.  The device additionally including at least one generally planar receiving surface that is defined by or attached to the beam higher than the plurality of wheels so that a portion of the beam that extends higher than the plurality of wheels between the coupler and the plurality of wheels supports at least one glass plate received by the receiving surface in a horizontal direction perpendicular to the axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661. The examiner can normally be reached Monday through Friday 8:00 am - 4:00pm.







/STEPHEN T GORDON/Primary Examiner, Art Unit 3616